                     IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF NEBRASKA


UNITED STATES OF AMERICA,

                     Plaintiff,                                8:06CR125

       vs.
                                                                 ORDER
CURTIS RICHARDSON,

                     Defendant.


      This matter is before the Court on Defendant Curtis Richardson’s Unopposed

Motion for Sentence Reduction Pursuant to the First Step Act, Pub. L. No. 115-391, 132

Stat. 5194 (2018). ECF No. 113. Under the First Step Act, Richardson’s mandatory-

minimum term of imprisonment is five years and his imprisonment range under the

advisory United States Sentencing Guidelines is 188 to 235 months.

      The parties request that the Court, without further hearing, reduce Richardson’s

sentence to 188 months with four years of supervised release to follow, subject to the

current standard terms and conditions of supervised release. ECF No. 114. Upon review

of the record and consideration of the 18 U.S.C. § 3553(a) sentencing factors, the Court

agrees the stipulated reduction to a sentence of 188 months is appropriate. Accordingly,

      IT IS ORDERED:

      1.     Defendant Curtis Richardson’s Unopposed Motion for Sentence Reduction

             Pursuant to the First Step Act, Pub. L. No. 115-391, 132 Stat. 5194 (2018).

             ECF No. 113, is granted;

      2.     The 2019 First Step Act Retroactive Sentencing Worksheet, ECF No. 111,

             is adopted without change;
3.    The parties’ Stipulation, ECF No. 114, is approved;

4.    Richardson’s sentence is reduced to 188 months with four years of

      supervised release to follow;

5.    An amended judgment will be entered; and

6.    The Clerk of Court is directed to provide the United States Marshal with a

      certified copy of this Order.




Dated this 11th day of February 2019.


                                          BY THE COURT:

                                          s/Laurie Smith Camp
                                          Senior United States District Judge




                                      2
